USCA11 Case: 21-11289      Date Filed: 10/01/2021   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11289
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
FRITZ LAFONTANTE,
a.k.a. Guy,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 0:97-cr-06007-RNS-6
                   ____________________
USCA11 Case: 21-11289                Date Filed: 10/01/2021         Page: 2 of 7




2                             Opinion of the Court                      21-11289


Before WILSON, ROSENBAUM, and BRANCH, Circuit Judges.
PER CURIAM:

          Fritz Lafontante, a native and citizen of Haiti and federal

prisoner proceeding pro se, appeals the district court’s denial of his

motion for compassionate release under the First Step Act, 1 codi-

fied at 18 U.S.C. § 3582(c)(1)(A). The government, in turn, moves

for summary reversal of the district court’s order or, alternatively,

for a stay of the briefing schedule. The government agrees with

the district court that Lafontante fails his statutory burden to pre-

sent “extraordinary and compelling reasons” justifying compas-

sionate release. 18 U.S.C. § 3582(c)(1)(A)(i). However, the govern-

ment concedes that the district court abused its discretion by deny-

ing Lafontante’s motion without proper consideration of

the § 3553(a) factors as expressly required by Congress. We deny


1   First Step Act of 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239.
USCA11 Case: 21-11289         Date Filed: 10/01/2021    Page: 3 of 7




21-11289               Opinion of the Court                         3

the government’s motion for summary reversal and deny as moot

its motion to stay the briefing schedule.

                                 I.

      We liberally construe pro se filings. Jones v. Fla. Parole

Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015). Employing this con-

struction, we interpret Lafontante’s pro se motion as asserting that

the district court abused its discretion by failing to consider the

§ 3553(a) factors, a necessary condition for a grant of compassion-

ate release under § 3582(c)(1)(A).

                                      II.

      We review de novo a district court’s determination about a

defendant’s eligibility for a § 3582(c) sentence reduction. United

States v. Bryant, 996 F.3d 1243, 1251 (11th Cir. 2021), petition for

cert. filed, No. 20-1732 (U.S. June 10, 2021). However, we review

a district court’s denial of a prisoner’s § 3582(c)(1)(A) motion under
USCA11 Case: 21-11289            Date Filed: 10/01/2021        Page: 4 of 7




4                         Opinion of the Court                     21-11289

an abuse of discretion standard. United States v. Harris, 989 F.3d

908, 911 (11th Cir. 2021). “A district court abuses its discretion if it

applies an incorrect legal standard, follows improper procedures in

making the determination, or makes findings of fact that are clearly

erroneous.” Id.

       Summary disposition is appropriate, in part, where “the po-

sition of one of the parties is clearly right as a matter of law so that

there can be no substantial question as to the outcome of the case,

or where, as is more frequently the case, the appeal is frivolous.”

Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.

1969) 2.

                                      III.




2All decisions of the former Fifth Circuit handed down prior to the close of
business on September 30, 1981, are binding precedent in the Eleventh Circuit.
Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc).
USCA11 Case: 21-11289        Date Filed: 10/01/2021    Page: 5 of 7




21-11289                Opinion of the Court                      5

      District courts lack the inherent authority to modify a de-

fendant’s sentence and “may do so only when authorized by a stat-

ute or rule.” United States v. Puentes, 803 F.3d 597, 606 (11th Cir.

2015). As relevant here, a district court may reduce a sentence for

“extraordinary    and     compelling    reasons”      pursuant   to

§ 3582(c)(1)(A). 18 U.S.C. § 3582(c)(1)(A)(i). The statute also re-

quires that the district court consider the factors outlined in

§ 3553(a) and determine whether a reduction is consistent with the

applicable policy statements issued by the Sentencing Commission

before granting a § 3582(c)(1)(A) motion for compassionate release.

Id.

      In United States v. Cook, issued before Lafontante filed his

initial brief, the government conceded on appeal that “extraordi-

nary and compelling reasons” were present, and we held that a dis-

trict court must consider “all applicable” § 3553(a) factors in
USCA11 Case: 21-11289         Date Filed: 10/01/2021     Page: 6 of 7




6                      Opinion of the Court                  21-11289

evaluating a motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A). 998 F.3d 1180, 1183–84 (11th Cir. 2021). Here, the

district court found it unnecessary to consider the applicable §

3553(a) factors because “extraordinary and compelling reasons” did

not warrant a sentence reduction under § 3582(c)(1)(A). In light of

our recent decision in United States v. Tinker, No. 20-14474, 2021

WL 4434621 (11th Cir. Sept. 28, 2021), the district court did not err.

       In Tinker, we make it clear that “nothing on the face of 18

U.S.C. § 3582(c)(1)(A) requires a court to conduct the compassion-

ate-release analysis in any particular order.” Tinker, 2021 WL

4434621, at *2. We also reasoned that, because all three necessary

conditions under § 3582(c)(1)(A) must be satisfied, “the absence of

even one would foreclose a sentence reduction.” Id.

       Here, as in Tinker, the district court found that at least one

of the compassionate-release conditions was not satisfied. Id.
USCA11 Case: 21-11289        Date Filed: 10/01/2021     Page: 7 of 7




21-11289               Opinion of the Court                        7

Applying the abuse of discretion standard, then, “it cannot … have

been error for the district court to skip assessment of another con-

dition.” Id. Even if the district court had assessed the § 3553(a)

factors here, the result would be the same—denial of the sentence

reduction—because it found that “extraordinary and compelling

reasons” do not exist. Therefore, the district court conducted a

complete inquiry and there was no need to consider the § 3553(a)

factors.

       Accordingly, because the government’s position that the dis-

trict court abused its discretion is incorrect in light of Tinker, we

DENY its motion for summary reversal and DENY as moot its mo-

tion to stay the briefing schedule.